Citation Nr: 0520089	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from August 1941 to 
July 1943.  He died in April 1997.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the above 
claim.  The appellant appealed that decision to the Board.  

In a January 2000 decision, the Board denied this claim.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2001 
Order, the Court vacated the Board's January 2000 decision in 
accordance with a Motion for Remand, and this issue was 
returned to the Board for further development and 
adjudication.  In November 2001 and December 2003, the Board 
remanded this case.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for partial gastrectomy, rated as 40 percent 
disabling, and ventral hernia, rated as 10 percent disabling.  
The combined rating was 50 percent.  

2.  The Certificate of Death reflects that the veteran died 
at the age of 81 in April 1997.  The immediate cause of death 
was failure to thrive/malnutrition due to progressive 
dementia which had begun approximately 4 years before death.  
There were no significant conditions contributing to death.

3.  Competent medical evidence establishes that the veteran's 
failure to thrive/malnutrition was the result of his 
dementia.

4.  Dementia was not manifest during service; competent 
evidence does not show that the post-service diagnosis of 
dementia was attributable to service.

5.  The veteran's service-connected partial gastrectomy and 
ventral hernia were not the immediate or underlying cause of 
the veteran's death, and were not etiologically related to 
the cause of death; the veteran's service-connected 
disabilities did not contribute substantially or materially 
to cause the veteran's death and they were not of such 
severity that they resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
February 2004 and February 2005 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Attempts have been made to obtain the veteran's 
medical records.  In addition, a VA medical opinion has been 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  There is sufficient competent medical 
evidence of record to decide the claim, as set forth below.  
See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The service medical records reflect that in February 1943, 
the veteran underwent a partial gastrectomy in consequence of 
having developed an ulcer.  The records described the 
veteran's ulcer both as peptic, duodenal, and chronic.  It 
was documented at the time of the February 1943 procedure 
that the ulcer was located on the anterior wall of the 
duodenum; scarring of the anterior duodenum and a thickening 
of the duodenum wall were noted.  A resection of the duodenum 
was performed and an acute colic anostosis was noted.  The 
report of a fluoroscopic examination conducted in March 1943 
stated that the veteran's stomach was functioning normally, 
although with somewhat rapid emptying.  The service medical 
records document that prior to the partial gastrectomy, the 
veteran had been treated for intermittent preprandial 
epigastric pain, which was usually accompanied by nausea and 
vomiting.  In February 1942, the veteran had been admitted to 
a military hospital for his stomach disorder.  In October 
1942, he had been diagnosed with a peptic ulcer.  The records 
indicated that prior to the February 1943 surgery, the 
veteran had been treated for his stomach disorder with 
medicine and belladonna without success.

The service medical records also show that after the February 
1943 surgery, the veteran continued to report many of the 
same symptoms as prior to the surgery.  These symptoms 
included epigastric pain and the veteran's symptoms of which 
were noted in hospital records for March 1943 through May 
1943.  The veteran was treated with medicine and belladonna.  
In June 1943, the veteran was determined to be unsuitable for 
service.  The reason stated in the record was that the 
veteran was unable to consume three meals per day but instead 
required smaller and more frequent feedings.  In May 1943, 
the veteran was determined by a military disability panel to 
have a disability involving "other diseases of the 
intestinal tract, non-parasitic in origin."  His July 1943 
discharge certificate stated that he was discharged from 
service on account of "other diseases of the digestive 
system" and gastric resection.

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of psychiatric disease or 
injury.  

After service, the veteran continued to report digestive 
difficulties.  A VA examination conducted in December 1943 
revealed that the veteran had complained of regular attacks 
of nausea and vomiting lasting for several days at a time.  
His mentality was noted to be normal.  

In hearing testimony that he gave in January 1944 in 
connection with a claim pending at that time, the veteran 
asserted that he had difficulty digesting his food because it 
would back up.  He stated that he vomited every other day and 
had dizzy spells that he associated with his digestive 
problems.  

A May 1947 VA examination recorded complaints by the veteran 
of gastric pain, which he stated was ameliorated only through 
vomiting, of spells of frequent vomiting lasting several days 
at a time, and of bouts of nausea.  Nutrition was described 
as fair.  However, no diagnosis of a stomach or intestinal 
disorder was entered in the report.  His mentality was noted 
to be normal at that time.  

In April 1951, he was seen by J.W.E., M.D., who stated that 
the veteran made complaints of nausea and vomiting and an 
inability to retain and digest food.  Dr. E. noted tenderness 
and soreness over the veteran's epigastrium and stated that 
the veteran's prognosis was poor.  

The report of a VA examination performed in November 1959 
recorded that the veteran complained of digestion problems, 
including vomiting after meals.  It noted, however, that an 
upper gastrointestinal (GI) examination revealed a normally 
functioning partial gastrectomy.  The examiner stated a 
diagnosis of residuals of a partial gastrectomy, with fairly 
frequent nausea and vomiting, occasional diarrhea, some 
circulatory disturbance, but no weight loss.  Psychiatric 
evaluation was normal.  

In July 1996, the veteran was afforded a VA examination for 
housebound status or permanent aid and attendance.  The 
examination report set forth diagnoses of transient ischemic 
attack, hypertension, and dementia, and noted histories of 
gastric resection, cerebrovascular accident, and myocardial 
infarction (in 1990).  It was documented by the examiner that 
the veteran was incontinent of bladder and bowel, was 
confused and disoriented, had poor memory, and was unable to 
feed or otherwise care for himself.  It was noted in the 
examination report that he was on a "soft mechanical" diet.

Thereafter, the veteran was placed in nursing home care.  The 
veteran was hospitalized from December 1996 to April 1997.  
These are VA terminal hospital records.  It was noted that 
the veteran has suffered cerebrovascular accidents in 1993 
and 1997.  The discharge summary recorded the diagnoses and 
histories in the following order: progressive dementia; 
failure to thrive and malnutrition; congestive heart failure; 
urinary tract infection; diarrhea; blindness since strokes; 
hypertension, history of peptic ulcer disease with gastric 
resection in 1942 involving removal of 60 to 80 percent of 
the stomach; and pneumonia in 1996 and 1997.

The Certificate of Death reflects that the veteran died at 
the age of 81 in April 1997.  The immediate cause of death 
was failure to thrive/malnutrition due to progressive 
dementia which had begun approximately 4 years before death.  
There were no significant conditions contributing to death.

In March 2002, a VA medical opinion was obtained.  The claims 
file was reviewed.  The physician noted that he was requested 
to determine if the veteran's becoming malnourished and 
failing to thrive were related to his service-connected 
disabilities.  The veteran's medical history was discussed.  
It was noted that in 1947, the veteran was 136.5 pounds, but 
by 1959, he had gained more than 50 pounds.  

In the examiner's opinion, the veteran was able to gain 
weight and to have no evidence of anemia or malnutrition at 
the time following his surgery at the examination in 1959.  
There was no evidence of malnutrition secondary to the 
gastric resection.  It was his opinion that the veteran's 
failure to thrive and malnutrition were the result of his 
cerebrovascular accident and subsequent dementia and the 
other problems that the veteran developed and were not the 
result of his gastric resection.  


Analysis

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including psychosis, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records do not show complaints, findings, 
treatment, or diagnosis of a psychiatric disease or injury to 
include dementia.  Dementia was not manifest during service.  
Psychosis was not manifest during service or within 1 year of 
separation.  There is no competent evidence which establishes 
a nexus between service and a post-service diagnosis of 
dementia.  Competent medical evidence establishes that the 
veteran's failure to thrive/malnutrition was the result of 
his dementia and not the result of his service-connected 
gastrointestinal disability.  The competent evidence does not 
show that post-service diagnosis of dementia was related to 
service.

Thus, there is no nexus between the veteran's cause of death 
from failure to thrive/malnutrition due to progressive 
dementia and service.  

It is also the appellant's contention that the veteran's 
service-connected gastrointestinal disability caused or 
contributed substantially or materially to cause the 
veteran's death because they were of such severity that they 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease causing 
death.  The appellant and her representative, as lay persons, 
have not been shown to be capable of making medical 
conclusions; thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As noted, the veteran's service-connected disabilities were 
rated as 50 percent disabling, combined.  However, prior to 
death, the veteran was having considerable medical problems 
other than his gastrointestinal disability.  He had also 
suffered two strokes and had a myriad of medical problems.  
Unfortunately, he developed dementia which was not the result 
of his gastrointestinal disabilities or related to service.  
This dementia affected his nutrition and he developed 
malnutrition and failed to thrive, resulting in death.  A VA 
examiner has opined that this is the case.  He opined that 
the veteran's cause of death was not related to his service-
connected disabilities.  Before making his conclusion, he 
reviewed the records.  He also explained why there was no 
such relationship.  The Board notes that the VA examiner's 
opinion is competent evidence.  There is no competent 
evidence which contradicts this opinion.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professional has determined that the veteran's 
service-connected disabilities were not related to his death, 
the Board cannot substitute its own medical judgment.

Likewise, the Board attaches greater probative weight to the 
findings of skilled, unbiased professional than to the 
statements of the appellant and her representative.  The 
appellant is sincere in her contentions, but they are not 
probative evidence and are not supported by the competent 
medical opinion.

Thus, the Board concludes that the veteran's service-
connected disabilities were not the immediate or underlying 
cause of the veteran's death, and were not etiologically 
related to the cause of death.  Furthermore, the fatal 
disease process was not manifest during service or within one 
year of separation.  The veteran's service-connected 
disabilities did not contribute substantially or materially 
to cause the veteran's death and they were not of such 
severity that they resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.  The appellant's assertions are 
unsupported by competent evidence and do not serve as a basis 
to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


